Exhibit 10.1

SECOND AMENDMENT TO
CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
June 8, 2006 (the “Second Amendment Closing Date”) is among HILAND OPERATING,
LLC, a Delaware limited liability company (the “Borrower”), the banks and other
financial institutions listed on the signature pages hereto (together with each
other person who becomes a Lender, collectively the “Lenders”), and MIDFIRST
BANK, a federally chartered savings association, individually as a Lender and as
the Administrative Agent (the “Administrative Agent”).

Preliminary Statement

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit Agreement dated as of February 15, 2005 (as same may be
further amended, restated, increased and extended, the “Original Credit
Agreement”), under and subject to the terms of which the Lenders have committed
to make Revolving Loans and issue Letters of Credit to the Borrower; and

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain First Amendment to Credit Agreement dated as of September 26, 2005
(the “First Amendment, and together with Original Credit Agreement, the “Credit
Agreement”); and

WHEREAS, the Borrower has requested that the Administrative Agent and Lenders
modify the Credit Agreement to change certain terms thereof, including, among
other things, to increase the size of the Commitments from $125,000,000 to
$200,000,000, revise certain covenants, and to extend the maturity; and

WHEREAS, the Administrative Agent and Lenders have agreed to modify the Credit
Agreement in accordance with the terms and conditions contained in this Second
Amendment; and

WHEREAS, the Borrower, the Administrative Agent and the Lenders wish to execute
this Second Amendment to evidence such agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Borrower, the Administrative
Agent and the Lenders hereby agree as follows (all capitalized terms used herein
and not otherwise defined shall have the meanings as defined in the Credit
Agreement):

Section 1.               Amendment to Section 1.01. Section 1.01 of the Credit
Agreement is hereby amended as follows:


(A)                                  THE FOLLOWING DEFINITION OF “ADJUSTED
EBITDA” IS HEREBY ADDED IN PROPER ALPHABETICAL ORDER:


--------------------------------------------------------------------------------




 

“Adjusted EBITDA” means, with respect to the Parent, the Borrower and its
Subsidiaries for any period, Consolidated Net Income for such period plus,
without duplication and to the extent reflected as a charge in the statement of
such Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Indebtedness in respect of the Loans),
(c) depreciation and amortization expense, (d) amortization of intangibles and
organization costs, (e) any extraordinary non-cash expenses or losses determined
in accordance with GAAP, (f) any extraordinary, unusual or non-recurring cash
losses, (g) non-cash unit-based compensation expense and (h) non-cash loss on
any Swap Agreements and minus, (i) to the extent included in the statement of
such Consolidated Net Income for such period, any extraordinary, unusual or
non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business and non-cash gains on Swap Agreements) and (ii) any cash payments made
during such period in respect of non-cash expenses or losses and subsequent to
the fiscal quarter in which the relevant non-cash expenses or losses were
reflected as a charge in the statement of Consolidated Net Income, all as
determined on a consolidated basis.  For purposes of calculating Adjusted EBITDA
of the Parent, the Borrower and its Subsidiaries for any period for the purposes
of Section 6.17 and Section 6.18 of this Agreement, (i) the earnings before
interest, taxes, depreciation and amortization calculated as set forth above of
any Person or assets acquired by the Borrower or its Subsidiaries (including but
not limited to the Bakken System and Kinta Area Gathering System) during such
period shall be included using the annualized historical financial results for
the period in which the Borrower or one of its Subsidiaries has owned such
Person or assets until such as time as the Borrower or one of its Subsidiaries
has owned such assets for a period of at least twelve (12) months) on a pro
forma basis for such period as if such acquisition, and the incurrence or
assumption of any Indebtedness in connection therewith, had occurred on the
first day of such period and based upon the financial statements and other
information delivered to the Administrative Agent pursuant to Section 5.01
hereof, and (ii) the earnings before interest, taxes, depreciation and
amortization calculated as set forth above of any Person or assets Disposed of
by the Borrower or its Subsidiaries during such period shall be excluded, on a
pro forma basis for such period (if positive) as if such Disposition, and the
payment of any Indebtedness in connection therewith, had occurred on the first
day of such period and based upon the financial statements and other information
delivered to the Administrative Agent pursuant to Section 5.01 hereof.”

2


--------------------------------------------------------------------------------




 


(B)                                 THE DEFINITION OF “APPLICABLE RATE” IS
HEREBY AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH
THE FOLLOWING:

““Applicable Rate” means, for any day during any period between two successive
Financial Statement Delivery Dates commencing on the first Financial Statement
Delivery Date in such period and ending on the day before the next following
Financial Statement Delivery Date, with respect to any ABR Loan, Eurodollar
Revolving Loan, and with respect to the commitment fees payable hereunder, as
the case may be, the applicable margin per annum set forth in the appropriate
column below under the caption “ABR Spread,” “Eurodollar Spread” or “Unused
Commitment Fee Rate,” as the case may be, for the Leverage Ratio for the fiscal
period for which such financial statements were delivered as of the Financial
Statement Delivery Date:

Leverage Ratio:

 

ABR
Spread

 

Eurodollar
Spread

 

Unused
Commitment
Fee Rate

 

Less than 2.5:1.0

 

0.50

%

1.50

%

0.25

%

Greater than or equal to 2.5:1.0 but less than 3.0:1.0

 

0.75

%

1.75

%

0.375

%

Greater than or equal to 3.0:1.0 but less than 3.50:1.0

 

1.00

%

2.00

%

0.375

%

Greater than or equal to 3.50 to 1.0

 

1.25

%

2.25

%

0.50

%

 

For purposes of the foregoing, (a) if sufficient information does not exist to
calculate the Applicable Rate, or the Borrower has not delivered such
information to the Administrative Agent in a timely manner, Eurodollar
Borrowings shall not be available to the Borrower and the Applicable Rate for
ABR Loans shall be 1.75% per annum and for the commitment fee shall be 0.50% per
annum; and (b) if the Leverage Ratio shall change upon delivery of any financial
statements required under Section 5.01, such change in the Applicable Rate shall
be effective as of the date on which any such financial statement is delivered,
irrespective of whether it is in the middle of an Interest Period or when notice
of such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 5.01 hereof or otherwise. Each change
in the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. Notwithstanding the above, (i) the Applicable Rate
from the Effective Date (as such term is defined in the Second Amendment)
through the first Financial Statement Delivery Date occurring after June 30,
2006 shall be 0.75% for ABR Loans and 1.75% for Eurodollar Revolving Loans and
the commitment fee rate shall be 0.375% and (ii) the Applicable Rate during any
Step-Up Period shall be increased by 0.35% for ABR Loans and for Eurodollar
Revolving Loans and the commitment fee shall be increased by 0.125%.”

3


--------------------------------------------------------------------------------




 


(C)                                  THE DEFINITION OF “CHANGE IN CONTROL” IS
HEREBY AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH
THE FOLLOWING:

““Change in Control” means the occurrence of any of the following events: 
(a) the Hamm Parties cease to own and control, directly or indirectly, more than
50% of the voting interests in the General Partner; (b) the General Partner
shall cease to own and control, of record and beneficially, directly, 100% of
the general partner interests in the Parent; (c) the Parent shall cease to own
and control, of record and beneficially, 100% of the membership interests of the
Borrower; or (d) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) under the Exchange Act), other than  the Hamm Parties, shall
become, or obtain rights (whether by means or warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act) directly or indirectly, of, in the aggregate, more than 20% of
the total number of Outstanding Units or Outstanding Partnership Securities (as
defined in the Partnership Agreement).”


(D)                                 THE FOLLOWING DEFINITION OF “COMMITMENT
INCREASE AGREEMENT” IS HEREBY ADDED IN PROPER ALPHABETICAL ORDER:

““Commitment Increase Agreement” has the meaning assigned to such term in
Section 2.20.”


(E)                                  THE FOLLOWING DEFINITION OF “COMMITMENT
INCREASE NOTICE” IS HEREBY ADDED IN PROPER ALPHABETICAL ORDER:

““Commitment Increase Notice” has the meaning assigned to such term in
Section 2.20.”


(F)                                    THE FOLLOWING DEFINITION OF “COMMON
UNITS” IS HEREBY ADDED IN PROPER ALPHABETICAL ORDER:

““Common Units” has the meaning assigned to such term in the Partnership
Agreement.”


(G)                                 THE DEFINITION OF “CONSOLIDATED EDITDA” IS
HEREBY DELETED IN ITS ENTIRETY.


(H)                                 THE FOLLOWING DEFINITION OF “CONSOLIDATED
FUNDED DEBT” IS HEREBY ADDED IN PROPER ALPHABETICAL ORDER:

““Consolidated Funded Debt” means, as of any date of determination, all interest
bearing Indebtedness of the Borrower and its Subsidiaries which is evidenced by
promissory notes, indentures, loan agreements, bonds or similar instruments, as
such amount is required to be shown on the Borrower’s consolidated balance sheet
as of that date prepared in accordance with GAAP (including, without limitation,
all Capital Lease Obligations and all subordinated Indebtedness).”

4


--------------------------------------------------------------------------------




 


(I)                                     THE DEFINITION OF “CONSOLIDATED
INDEBTEDNESS” IS HEREBY DELETED IN ITS ENTIRETY.


(J)                                     THE DEFINITION OF “CONSOLIDATED TANGIBLE
NET WORTH” IS HEREBY DELETED IN ITS ENTIRETY.


(K)                                  THE DEFINITION OF “INTEREST COVERAGE RATIO”
IS HEREBY AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY AND REPLACING IT
WITH THE FOLLOWING:

““Interest Coverage Ratio” means, at any date, the ratio of (i) Adjusted EBITDA
to (ii) Consolidated Interest Expense, in each case for the period of four
consecutive fiscal quarters most recently ended on or prior to such date for
which financial information is available.”


(L)                                     THE FOLLOWING DEFINITION OF “KINTA AREA
GAS GATHERING SYSTEM” IS HEREBY ADDED IN PROPER ALPHABETICAL ORDER:

““Kinta Area Gas Gathering System” means the Kinta-area pipeline system and gas
gathering systems located in eastern Oklahoma.”


(M)                               THE DEFINITION OF “LEVERAGE RATIO” IS HEREBY
AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:

““Leverage Ratio” means, at any date, the ratio of (i) Consolidated Funded Debt
at such date to (ii) Adjusted EBITDA for the four consecutive fiscal quarters
most recently ended on or prior to such date for which financial information is
available.”


(N)                                 THE DEFINITION OF “MATURITY DATE” IS HEREBY
AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:

““Maturity Date” means May 31, 2011.”


(O)                                 THE FOLLOWING DEFINITION OF “NEW LENDER” IS
HEREBY ADDED IN PROPER ALPHABETICAL ORDER:

““New Lender” has the meaning assigned to such term in Section 2.20(c).”


(P)                                 THE FOLLOWING DEFINITION OF “NEW LENDER
AGREEMENT” IS HEREBY ADDED IN PROPER ALPHABETICAL ORDER:

““New Lender Agreement” has the meaning assigned to such term in
Section 2.20(c).”


(Q)                                 THE FOLLOWING DEFINITION OF “RE-ALLOCATION
DATE” IS HEREBY ADDED IN PROPER ALPHABETICAL ORDER:

““Re-Allocation Date” has the meaning assigned to such term in Section 2.20.”

 

5


--------------------------------------------------------------------------------



(R)                                    THE DEFINITION OF “REQUIRED LENDERS” IS
HEREBY AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH
THE FOLLOWING:

““Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures representing more than fifty-one percent (51%) of the sum of the total
Revolving Credit Exposures or, if at such time no Lenders have Revolving Credit
Exposure, Lenders having unused Commitments representing more than fifty-one
percent (51%) of the unused Commitments at such time.”


(S)                                  THE DEFINITION OF “REVOLVER A COMMITMENT”
IS HEREBY AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY AND REPLACING IT
WITH THE FOLLOWING:

““Revolver A Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolver A Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolver A Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) increased
from time to time pursuant to Section 2.20, and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Revolver A Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolver A Commitments is $191,000,000.”


(T)                                    THE DEFINITION OF “REVOLVER B COMMITMENT”
IS HEREBY AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY AND REPLACING IT
WITH THE FOLLOWING:

““Revolver B Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolver B Loans, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolver B Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.09, and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolver B Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The aggregate amount of the Lenders’ Revolver B
Commitments is $9,000,000.”


(U)                                 THE FOLLOWING DEFINITION OF “SECOND
AMENDMENT” IS HEREBY ADDED IN PROPER ALPHABETICAL ORDER:

““Second Amendment” means that certain Second Amendment to Credit Agreement by
and between the Borrower, the Administrative Agent and

6


--------------------------------------------------------------------------------




 

the Lenders dated as of the Second Amendment Closing Date, amending this
Agreement.”


(V)                                 THE FOLLOWING DEFINITION OF “SECOND
AMENDMENT CLOSING DATE” IS HEREBY ADDED IN PROPER ALPHABETICAL ORDER:

““Second Amendment Closing Date” shall mean June 8, 2006.”


(W)                               THE FOLLOWING DEFINITION OF “SECONDARY
OFFERING” IS HEREBY ADDED IN PROPER ALPHABETICAL ORDER:

““Secondary Offering” means a secondary offering and sale of Common Units to the
public.”


(X)                                   THE DEFINITION OF “SECURITY DOCUMENTS” IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

““Security Documents” means the guaranty of each of the Guarantors, together
with any guaranty delivered pursuant to Section 5.16 hereof, and any and all
other security agreements, pledge agreements, mortgages, deeds of trust,
leasehold mortgages, leasehold deeds of trust, guaranty agreements, landlord’s
consents, estoppels, assignments, UCC financing statements and all similar
documents executed by any Person in connection herewith, including, without
limitation, all documents and instruments listed on Schedule 1.01 attached
hereto, together with any agreements delivered pursuant to Section 5.12 hereof,
granting to the Administrative Agent for the benefit of the Lenders a first Lien
and security interest in substantially all of the Collateral of the Borrower and
its Subsidiaries as security for the Obligations, including, without limitation,
any such documents or agreements delivered with respect to the Bakken System
pursuant to the First Amendment or with respect to the Kinta Area Gas Gathering
System pursuant to the Second Amendment, in each case subject only to Liens
permitted by Section 6.02 hereof.”


(Y)                                 THE FOLLOWING DEFINITION OF “SPECIFIED
ACQUISITION” IS HEREBY ADDED IN PROPER ALPHABETICAL ORDER:

““Specified Acquisition” shall have the meaning set forth in Section 6.18.”


(Z)                                   THE FOLLOWING DEFINITION OF “STEP-UP
PERIOD” IS HEREBY ADDED IN PROPER ALPHABETICAL ORDER:

““Step-Up Period” shall have the meaning set forth in Section 6.18.”


SECTION 2.               AMENDMENT TO SECTION 2.06(B). THE LAST SENTENCE OF
SECTION 2.06(B) OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED WITH THE FOLLOWING:

7


--------------------------------------------------------------------------------




 

“A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $15,000,000 and (ii) the sum of the total Revolver A Credit Exposures
shall not exceed the total Revolver A Commitments.”


SECTION 3.               AMENDMENT TO SECTION 2.20. SECTION 2.20 OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

“SECTION 2.20.    Increase of Revolver A Commitments. (a) If, prior to and after
giving effect to any increase in the Revolver A Commitments pursuant to this
Section 2.20, no Default, Event of Default or Material Adverse Effect shall have
occurred and be continuing, the Borrower may at any time and from time to time,
but in no event more than one (1) time in any fiscal year, request an increase
of the aggregate Revolver A Commitments by notice to the Administrative Agent in
writing of the amount of such proposed increase (such notice, a “Commitment
Increase Notice”); provided, however, that (i) each such increase shall be at
least $10,000,000, (ii) the cumulative increase in Revolver A Commitments
pursuant to this Section 2.20 shall not exceed $150,000,000, (iii) the
Revolver A Commitment of any Lender may not be increased without such Lender’s
consent, (iv) the aggregate amount of the Lenders’ Revolver A Commitments shall
not exceed $341,000,000 and (v) such proposed increase shall be further
conditioned upon the Borrower’s delivery to the Administrative Agent, who shall
distribute such information to the Lenders, of the following, in each case
reasonably acceptable to the Required Lenders, both in form and substance:
(x) reasonable evidence that collateral, in addition to any and all Collateral
securing the Obligations as of the date of the Commitment Increase Notice, has
been acquired, or will be acquired with Borrowings made in connection with such
increase in the Revolver A Commitments, to secure the full amount of the
Obligations, as increased as contemplated by the Commitment Increase Notice and
(y) cash flow projections, including with respect to such acquired or to be
acquired collateral, which projections shall be prepared in good faith, based on
reasonable assumptions as of the date of the Commitment Increase Notice and if
requested by the Required Lenders, verified by independent third-parties
selected by the Administrative Agent. Each Lender will notify the Administrative
Agent within fifteen (15) days after receipt of the evidence described in
clause (v) immediately above whether or not the additional collateral, and the
evidence thereof, is acceptable to such Lender provided that if such notice is
not received by the Administrative Agent within such time, such Lender shall be
deemed to be satisfied with such evidence. If the conditions in clauses
(i) through (v) above have been satisfied, the Administrative Agent shall,
within five (5) Business Days after the

8


--------------------------------------------------------------------------------




 

Administrative Agent is aware that such conditions have been satisfied, notify
each Lender thereof. Each Lender desiring to increase its Revolver A Commitment
shall notify the Administrative Agent in writing no later than fifteen (15) days
after receipt by the Lender of such notice from the Administrative Agent. Any
Lender that accepts an offer to it by the Borrower to increase its Revolver A
Commitment pursuant to this Section 2.20 shall, in each case, execute an
agreement (a “Commitment Increase Agreement”), in substantially the form
attached hereto as Exhibit B, with the Borrower and the Administrative Agent,
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Revolver A Commitment as so
increased, and the definition of Revolver A Commitment in Section 1.01 and
Schedule 2.01 hereof shall be deemed to be amended to reflect such increase. Any
Lender that does not notify the Administrative Agent within such period that it
will increase its Revolver A Commitment shall be deemed to have rejected such
offer to increase its Revolver A Commitment. No Lender shall have any obligation
whatsoever to agree to increase its Revolver A Commitment. Any agreement to
increase a Lender’s pro rata share of the increased Revolver A Commitment shall
be irrevocable and shall be effective upon notice thereof by the Administrative
Agent at the same time as that of all other increasing Lenders.

(b)         If any portion of the increased Revolver A Commitments is not
subscribed for by such Lenders, the Borrower may, in its sole discretion, but
with the consent of the Administrative Agent as to any Person that is not at
such time a Lender (which consent shall not be unreasonably withheld or
delayed), offer to any existing Lender or to one or more additional banks or
financial institutions the opportunity to participate in all or a portion of
such unsubscribed portion of the increased Revolver A Commitments pursuant to
paragraph (c) below by notifying the Administrative Agent. Promptly and in any
event within five (5) Business Days after receipt of notice from the Borrower of
its desire to offer such unsubscribed commitments to certain existing Lenders,
to the additional banks or to financial institutions identified therein or such
additional banks or financial institutions identified by the Administrative
Agent and approved by the Borrower, the Administrative Agent shall notify such
proposed lenders of the opportunity to participate in all or a portion of such
unsubscribed portion of the increased Revolver A Commitments.

(c)          Any additional bank or financial institution that the Borrower
selects to offer participation in the increased Revolver A Commitments shall
execute and deliver to the Administrative Agent a New Lender Agreement (a “New
Lender Agreement”), in substantially the form attached hereto as Exhibit C,
setting forth its Revolver A Commitment, and upon the effectiveness of such New
Lender Agreement

9


--------------------------------------------------------------------------------




 

such bank or financial institution (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement, and the signature
pages hereof shall be deemed to be amended to add the name of such New Lender
and the definition of Revolver A Commitment in Section 1.01 and Schedule 2.01
hereof shall be deemed amended to increase the aggregate Revolver A Commitments
of the Lenders by the Revolver A Commitment of such New Lender, provided that
the Revolver A Commitment of any New Lender shall be an amount not less than
$5,000,000. Each New Lender Agreement shall be irrevocable and shall be
effective upon notice thereof by the Administrative Agent at the same time as
that of all other New Lenders.

(d)         The effectiveness of any New Lender Agreement or Commitment Increase
Agreement shall be contingent upon (i) receipt by the Administrative Agent of
(x) such corporate resolutions of the Borrower and legal opinions of counsel to
the Borrower as the Administrative Agent shall reasonably request with respect
thereto, in each case in form and substance reasonably satisfactory to the
Administrative Agent, and (y) mortgages, deeds of trust, security agreements and
other documents (including, without limitation, those described in Article IV
applicable to such additional collateral) in form and substance reasonably
acceptable to the Administrative Agent, granting a first priority perfected
Lien, subject to the Liens permitted by Section 6.02 hereof, on and otherwise
relating to the additional collateral securing the Obligations increased as
contemplated in clause (v) of Section 2.20(a) above, and (ii) there not having
occurred any event that would cause a material diminution in value of the
additional collateral. Once a New Lender Agreement or Commitment Increase
Agreement becomes effective, the Administrative Agent shall reflect the
increases in the Commitments effected by such agreements by appropriate entries
in the Register.

(e)          If any bank or financial institution becomes a New Lender pursuant
to Section 2.20(c) or any Lender’s Revolver A Commitment is increased pursuant
to Section 2.20(a), additional Revolver A Loans made on or after the
effectiveness thereof (the “Re-Allocation Date”) shall be made pro rata based on
their respective Revolver A Commitments in effect on or after such Re-Allocation
Date (except to the extent that any such pro rata borrowings would result in any
Lender making an aggregate principal amount of Loans in excess of its Revolver A
Commitment, in which case such excess amount will be allocated to, and made by,
such New Lender and/or Lenders with such increased Revolver A Commitments to the
extent of, and pro rata based on, their respective Revolver A Commitments), and
continuations of Loans outstanding on such Re-Allocation Date shall be effected
by repayment of such Loans on the last day of the Interest Period applicable

 

10


--------------------------------------------------------------------------------


thereto or, in the case of ABR Loans, on the date of such increase, and the
making of new Loans of the same Type pro rata based on the respective Revolver A
Commitments in effect on and after such Re-Allocation Date.

(f)          If on any Re-Allocation Date there is an unpaid principal amount of
Eurodollar Loans, such Eurodollar Loans shall remain outstanding with the
respective holders thereof until the expiration of their respective Interest
Periods (unless the Borrower elects to prepay any thereof in accordance with the
applicable provisions of this Agreement), and interest on and repayments of such
Eurodollar Loans will be paid thereon to the respective Lenders holding such
Eurodollar Loans pro rata based on the respective principal amounts thereof
outstanding.”


SECTION 4.               AMENDMENT TO SECTION 3.09. SECTION 3.09 OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

“SECTION 3.09. Investment and Holding Company Status. No Loan Party is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.”


SECTION 5.               AMENDMENT TO SECTION 3.18. SECTION 3.18 OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY.


SECTION 6.               AMENDMENT TO SECTION 4.01(E). THE PARENTHETICAL IN THE
FIRST CLAUSE OF SECTION 4.01(E) OF THE CREDIT AGREEMENT WHICH READS “(AS SUCH
TERM IS DEFINED IN THE PARTNERSHIP AGREEMENT)” IS HEREBY DELETED IN ITS
ENTIRETY.


SECTION 7.               AMENDMENT TO SECTION 6.16. SECTION 6.16 OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND ALL REFERENCES TO SECTION 6.16
AND REQUIREMENTS TO BE IN COMPLIANCE THEREWITH CONTAINED IN THE CREDIT AGREEMENT
OR ANY LOAN DOCUMENT ARE HEREBY DELETED IN THEIR ENTIRETY.


SECTION 8.               AMENDMENT TO SECTION 6.18. SECTION 6.18 OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY THE FOLLOWING:

“SECTION 6.18.    Maximum Leverage Ratio. The Borrower shall not permit the
Leverage Ratio as of the last day of any fiscal quarter, beginning with the
fiscal quarter ending June 30, 2006, to exceed 4.0 to 1.0; provided that in the
event the Borrower shall make a Specified Acquisition (defined below), the
Borrower shall not permit the Leverage Ratio as of the last day of any fiscal
quarter ending after June 30, 2006, to exceed 4.75 to 1.00 until the earlier of
(i) a Secondary Offering of the Parent or (ii) the conclusion of the three
fiscal quarters next following the fiscal quarter in which such Specified
Acquisition (a “Step-Up Period”) occurred. After the conclusion of any such
Step-Up Period, the Borrower shall not permit the Leverage Ratio as of the last
day of any fiscal quarter to exceed 4.0 to 1.0.

11


--------------------------------------------------------------------------------




 

As used herein, “Specified Acquisition” means, at the election of the Borrower,
one or more acquisitions of, or Capital Expenditures with respect to, assets or
Persons or operating lines or divisions of any Person (in each case as permitted
hereunder) in any rolling 12-month period for an aggregate purchase price or
expenditure of not less than $40,000,000; provided, in the event the Leverage
Ratio exceeds the required Leverage Ratio at the end of any fiscal quarter in
which one or more acquisitions otherwise qualifying as a Specified Acquisition
but for the Borrower’s failure to so elect shall have occurred, the Borrower
shall be deemed to have so elected a Specified Acquisition with respect thereto;
provided, further, that the Borrower shall be entitled to elect only one
Specified Acquisition during each four quarter period ending September 30 in any
calendar year. For the avoidance of doubt, a Permitted Acquisition may qualify
as a Specified Acquisition.


SECTION 9.               AMENDMENT TO EXHIBIT B. THE TEXT OF EXHIBIT B TO THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY EXHIBIT B
ATTACHED HERETO.


SECTION 10.             AMENDMENT TO EXHIBIT C. THE TEXT OF EXHIBIT C TO THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY EXHIBIT C
ATTACHED HERETO.


SECTION 11.             AMENDMENT TO SCHEDULE 1.01. SCHEDULE 1.01 TO THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY SCHEDULE 1.01
ATTACHED HERETO.


SECTION 12.             AMENDMENT TO SCHEDULE 2.01. SCHEDULE 2.01 TO THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY SCHEDULE 2.01
ATTACHED HERETO.


SECTION 13.             AMENDMENT TO SCHEDULE 3.06(B). SCHEDULE 3.06(B) TO THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY SCHEDULE
3.06(B) ATTACHED HERETO.


SECTION 14.             AMENDMENT TO SCHEDULE 3.24. SCHEDULE 3.24 TO THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY SCHEDULE 3.24
ATTACHED HERETO.


SECTION 15.             AMENDMENT TO SCHEDULE 5.18. SCHEDULE 5.18 TO THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY SCHEDULE 5.18
ATTACHED HERETO.


SECTION 16.             RE-ALLOCATION OF COMMITMENTS. ON THE EFFECTIVE DATE
THERE SHALL EITHER BE NO LOANS OUTSTANDING OR ARRANGEMENTS SATISFACTORY TO THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN MADE TO PREPAY ALL OUTSTANDING LOANS,
TOGETHER WITH ACCRUED INTEREST THEREON; PROVIDED, HOWEVER, THAT THE BORROWER
SHALL NOT BE REQUIRED TO MAKE ANY PAYMENTS REQUIRED UNDER SECTION 2.16 OF THE
CREDIT AGREEMENT IN CONNECTION WITH THE INCREASE ADJUSTMENTS IN THE COMMITMENTS
AS ARE EVIDENCED BY THIS SECOND AMENDMENT. ANY PREPAYMENT MADE BY THE BORROWER
IN ACCORDANCE WITH THE PRECEDING SENTENCE OF THIS SECTION 16 MAY BE MADE WITH
THE PROCEEDS OF AN ADVANCE MADE BY EACH OF THE LENDERS IN CONNECTION WITH THE
INCREASE AND ADJUSTMENT OF THE COMMITMENTS PURSUANT TO THIS SECTION 16. THE
BORROWER AND ALL LENDERS HEREBY INSTRUCT AND IRREVOCABLY AUTHORIZE THE
ADMINISTRATIVE AGENT TO ACCEPT SUCH PREPAYMENTS, AFFECT SUCH OFFSETS, AND
DISTRIBUTE THE PROCEEDS OF EACH LOAN MADE BY ANY LENDER ON THE

12


--------------------------------------------------------------------------------





 


EFFECTIVE DATE AS ARE NECESSARY TO EFFECT THE ADJUSTMENTS IN THE COMMITMENTS AS
ARE EVIDENCED BY THIS SECOND AMENDMENT.


SECTION 17.             REPRESENTATIONS TRUE; NO DEFAULT. THE BORROWER
REPRESENTS AND WARRANTS THAT:


(A)                                  THIS SECOND AMENDMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED ON ITS BEHALF; THE CREDIT AGREEMENT, AS
AMENDED HEREBY, TOGETHER WITH THE OTHER LOAN DOCUMENTS TO WHICH THE BORROWER IS
A PARTY, CONSTITUTE VALID AND LEGALLY BINDING AGREEMENTS OF THE BORROWER
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS;


(B)                                 THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER CONTAINED IN ARTICLE III OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AS THOUGH MADE ON AND AS
OF THE DATE HEREOF EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE; AND


(C)                                  NO DEFAULT OR EVENT OF DEFAULT UNDER THE
CREDIT AGREEMENT HAS OCCURRED AND IS CONTINUING.


SECTION 18.             EXPENSES, ADDITIONAL INFORMATION. THE BORROWER SHALL PAY
TO THE ADMINISTRATIVE AGENT ALL REASONABLE EXPENSES INCURRED IN CONNECTION WITH
THE EXECUTION OF THIS SECOND AMENDMENT, INCLUDING ALL REASONABLE EXPENSES
INCURRED IN CONNECTION WITH ANY PREVIOUS NEGOTIATION AND LOAN DOCUMENTATION. THE
BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT AND LENDERS ALL SUCH OTHER
DOCUMENTS, CONSENTS AND INFORMATION RELATING TO THE BORROWER AND EACH OTHER LOAN
PARTY AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUIRE TO
ACCOMPLISH THE PURPOSES HEREOF.


SECTION 19.             CONDITIONS TO EFFECTIVENESS. THIS SECOND AMENDMENT SHALL
BECOME EFFECTIVE ON THE DATE (THE “EFFECTIVE DATE”) WHEN, AND ONLY WHEN:


(A)                                  THE BORROWER, THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND EACH LENDER SHALL HAVE EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT A COUNTERPART OF THIS SECOND AMENDMENT;


(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
RESOLUTIONS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, OF THE BORROWER AND EACH GUARANTOR AUTHORIZING THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS SECOND AMENDMENT, EACH SUCH COPY BEING ATTACHED TO AN
ORIGINAL CERTIFICATE OF AN AUTHORIZED OFFICER OF THE BORROWER AND EACH
GUARANTOR, DATED AS OF THE SECOND AMENDMENT CLOSING DATE CERTIFYING (I) THAT THE
RESOLUTIONS ATTACHED THERETO ARE TRUE, CORRECT AND COMPLETE COPIES OF
RESOLUTIONS DULY ADOPTED BY THE BORROWER AND EACH GUARANTOR, AS APPLICABLE,
(II) THAT SUCH RESOLUTIONS CONSTITUTE ALL RESOLUTIONS ADOPTED WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED HEREBY, (III) THAT SUCH RESOLUTIONS HAVE NOT BEEN
AMENDED, MODIFIED, REVOKED OR RESCINDED AS OF THE SECOND AMENDMENT CLOSING DATE,
(IV) THAT THE ARTICLES OF ORGANIZATION AND REGULATIONS OF THE BORROWER AND EACH
GUARANTOR, AS APPLICABLE, HAVE NOT BEEN

13


--------------------------------------------------------------------------------




 


AMENDED OR OTHERWISE MODIFIED SINCE THE EFFECTIVE DATE OF THE CREDIT AGREEMENT,
EXCEPT PURSUANT TO ANY AMENDMENTS ATTACHED THERETO, AND (V) AS TO THE INCUMBENCY
AND SIGNATURE OF THE OFFICERS OF THE BORROWER AND EACH GUARANTOR EXECUTING THIS
SECOND AMENDMENT;


(C)                                  EACH OF THE REPRESENTATIONS AND WARRANTIES
MADE BY THE BORROWER AND EACH GUARANTOR IN OR PURSUANT TO THE LOAN DOCUMENTS
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE SECOND
AMENDMENT CLOSING DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATION AND WARRANTIES
SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE;


(D)                                 NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING;


(E)                                  NO EVENT SHALL HAVE OCCURRED WITH RESPECT
TO THE PARENT, THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, WHICH, IN
THE REASONABLE OPINION OF ANY OF THE LENDERS, HAS HAD, OR COULD REASONABLY BE
EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT;


(F)                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A FULLY EXECUTED COPY OF THAT CERTAIN FEE LETTER BETWEEN THE BORROWER
AND THE ADMINISTRATIVE AGENT PERTAINING TO CERTAIN FEES AND EXPENSES PAYABLE BY
THE BORROWER TO SUCH PARTIES AS SET FORTH IN SUCH LETTER AND ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE
EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT OF POCKET EXPENSES REQUIRED
TO BE REIMBURSED OR PAID BY THE BORROWER HEREUNDER;


(G)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
EACH OF THE SECURITY DOCUMENTS, DULY EXECUTED AND COMPLETED IN SUFFICIENT NUMBER
OF COUNTERPARTS FOR RECORDING, IF NECESSARY, AND THEY SHALL CONSTITUTE
SATISFACTORY SECURITY DOCUMENTATION TO CREATE FIRST PRIORITY SECURITY INTERESTS
IN THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ALL ASSETS COMPRISING THE
KINTA AREA GAS GATHERING SYSTEM (FREE AND CLEAR OF ALL LIENS, OTHER THAN LIENS
PERMITTED BY SECTION 6.02 OF THE CREDIT AGREEMENT);


(H)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THE FOLLOWING:


(I)                                     UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS (FORM UCC-1) AND SUCH EVIDENCE OF FILING OR ARRANGEMENTS FOR FILING
AS MAY BE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, NAMING THE RELEVANT LOAN PARTY
AS THE DEBTOR AND THE ADMINISTRATIVE AGENT AS THE SECURED PARTY, OR OTHER
SIMILAR INSTRUMENTS OR DOCUMENTS, FILED OR TO BE FILED UNDER THE UNIFORM
COMMERCIAL CODE OF ALL JURISDICTIONS AS MAY BE NECESSARY OR, IN THE OPINION OF
THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE SECURITY INTEREST OF THE
ADMINISTRATIVE AGENT PURSUANT TO THE SECURITY DOCUMENTS;


(II)                                  CERTIFIED COPIES OF UNIFORM COMMERCIAL
CODE REQUESTS FOR INFORMATION OR COPIES (FORM UCC-11), OR A SIMILAR SEARCH
REPORT CERTIFIED BY A PARTY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, DATED A DATE
REASONABLY NEAR TO THE

14


--------------------------------------------------------------------------------





 


EFFECTIVE DATE, LISTING ALL EFFECTIVE FINANCING STATEMENTS WHICH NAME ANY LOAN
PARTY (UNDER ITS PRESENT NAME AND ANY PREVIOUS NAMES) AS THE DEBTOR AND WHICH
ARE FILED IN THE JURISDICTIONS IN WHICH FILINGS OF ANY SECURITY DOCUMENTS ARE
MADE PURSUANT TO THIS AGREEMENT, TOGETHER WITH COPIES OF SUCH FINANCING
STATEMENTS NONE OF WHICH (OTHER THAN THOSE (I) SECURING THE OBLIGATIONS, IF SUCH
FORM UCC-11 OR SEARCH REPORT, AS THE CASE MAY BE, IS CURRENT ENOUGH TO LIST SUCH
FINANCING STATEMENTS, OR (II) THAT ARE TERMINATED AS OF THE EFFECTIVE DATE OR
WITHIN A TIME FRAME OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT) SHALL
COVER ANY COLLATERAL DESCRIBED IN THE SECURITY DOCUMENTS; AND


(III)                               COPIES OF TAX LIEN SEARCHES FOR EACH
JURISDICTION IN WHICH A SECURITY DOCUMENT IS FILED OR RECORDED PURSUANT TO THIS
AGREEMENT, CERTIFIED BY A PARTY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, LISTING
ALL TAX LIENS IMPOSED ON ANY LOAN PARTY OR ANY OF ITS ASSETS (NONE OF WHICH
SHALL COVER ANY COLLATERAL DESCRIBED IN THE SECURITY DOCUMENTS);


(I)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, AND BE SATISFIED WITH, THE TITLE INFORMATION WITH RESPECT TO THE
COLLATERAL AND SHALL, IN ITS SOLE AND ABSOLUTE DISCRETION, BE SATISFIED WITH THE
STATUS OF TITLE TO THE COLLATERAL;


(J)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A RELIANCE LETTER FROM ENVIROTECH ENGINEERING & CONSULTING, INC. WITH
RESPECT TO THE PHASE I ENVIRONMENTAL SITE ASSESSMENT FOR THE KINTA AREA GAS
GATHERING SYSTEM, WHICH RELIANCE LETTER ENTITLES THE ADMINISTRATIVE AGENT AND
LENDERS TO RELY ON SUCH REPORT AS IF SUCH REPORT HAD BEEN ISSUED DIRECTLY TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS;


(K)                                  THE ADMINISTRATIVE AGENT OR ANY LENDER OR
COUNSEL TO THE ADMINISTRATIVE AGENT SHALL RECEIVE SUCH OTHER INSTRUMENTS OR
DOCUMENTS AS THEY MAY REASONABLY REQUEST;


(L)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, AND SHALL BE SATISFIED IN ITS SOLE DISCRETION WITH THE CONTENTS,
RESULTS AND SCOPE OF, THE REPORT BY BARNES & CLICK WITH RESPECT TO THE
BORROWER’S EXISTING ASSETS AND FLATFOCK ENERGY ADVISORS FOR THE KINTA AREA GAS
GATHERING SYSTEM;


(M)                               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
FAVORABLE WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS
AND DATED THE EFFECTIVE DATE) OF MCAFEE & TAFT, COUNSEL FOR THE BORROWER,
RELATING TO THE PARENT, THE BORROWER AND ITS SUBSIDIARIES, THIS SECOND AMENDMENT
AND THE TRANSACTIONS AND ANY OTHER MATTERS AS ANY LENDER SHALL REASONABLY
REQUEST. THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER SUCH OPINION;


(N)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A FAVORABLE WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS AND DATED THE EFFECTIVE DATE) OF VINSON & ELKINS LLP, OUTSIDE COUNSEL
FOR THE BORROWER, RELATING TO

15


--------------------------------------------------------------------------------





 


CERTAIN OF THE LOAN PARTIES AND ANY OTHER MATTERS AS ANY LENDER SHALL REASONABLY
REQUEST. THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER SUCH OPINION;


(O)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FAVORABLE WRITTEN OPINIONS (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS AND DATED THE EFFECTIVE DATE) OF EACH LOCAL COUNSEL OF THE BORROWER
APPROVED BY THE ADMINISTRATIVE AGENT, FOR EACH STATE WHERE ANY PORTION OF THE
COLLATERAL IS LOCATED, RELATING TO THE ENFORCEABILITY OF THE SECURITY DOCUMENTS
IN SUCH STATE AND ANY OTHER MATTERS AS ANY LENDER SHALL REASONABLY REQUEST;


(P)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SUCH DOCUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY
REASONABLY REQUEST RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF
THE BORROWER, THE GUARANTORS, THE PARENT AND THE GENERAL PARTNER, THE
AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO THE
BORROWER, THE GUARANTORS, PARENT AND THE GENERAL PARTNER, THIS SECOND AMENDMENT,
THE CREDIT AGREEMENT OR THE TRANSACTIONS, ALL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL; AND


(Q)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE, DATED THE EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE
PRESIDENT OR A FINANCIAL OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE WITH THE
CONDITIONS SET FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 4.02 OF THE CREDIT
AGREEMENT.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date upon the satisfaction of all of the foregoing conditions, and
such notice shall be conclusive and binding. Notwithstanding the foregoing, the
rights and obligations of the parties hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02 of the Credit Agreement) at or prior to 3:00 p.m. Oklahoma City,
Oklahoma time, on June 30, 2006 (and, in the event such conditions are not so
satisfied or waived, this Second Amendment shall be null and void and of no
further force and effect.


SECTION 20.             MISCELLANEOUS PROVISIONS.


(A)                                  FROM AND AFTER THE EXECUTION AND DELIVERY
OF THIS SECOND AMENDMENT, THE CREDIT AGREEMENT SHALL BE DEEMED TO BE AMENDED AND
MODIFIED AS HEREIN PROVIDED, AND EXCEPT AS SO AMENDED AND MODIFIED THE CREDIT
AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT.


(B)                                 THE CREDIT AGREEMENT, THE FIRST AMENDMENT
AND THIS SECOND AMENDMENT SHALL BE READ AND CONSTRUED AS ONE AND THE SAME
INSTRUMENT.


(C)                                  ANY REFERENCE IN ANY OF THE LOAN DOCUMENTS
TO THE CREDIT AGREEMENT SHALL BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED
BY THE FIRST AMENDMENT AND THIS SECOND AMENDMENT.


(D)                                 THIS SECOND AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF OKLAHOMA AND OF THE
UNITED STATES OF AMERICA.

16


--------------------------------------------------------------------------------




 


(E)                                  THIS SECOND AMENDMENT MAY BE SIGNED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES IN SEPARATE COUNTERPARTS AND MAY
BE IN ORIGINAL OR FACSIMILE FORM, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


(F)                                    THE HEADINGS HEREIN SHALL BE ACCORDED NO
SIGNIFICANCE IN INTERPRETING THIS SECOND AMENDMENT.


SECTION 21.             BINDING EFFECT. THIS SECOND AMENDMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE BORROWER, LENDERS AND THE ADMINISTRATIVE
AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE BORROWER
SHALL NOT HAVE THE RIGHT TO ASSIGN ITS RIGHTS HEREUNDER OR ANY INTEREST HEREIN
EXCEPT AS CONTEMPLATED BY THE CREDIT AGREEMENT.

 [The remainder of this page intentionally left blank.]

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
by their respective duly authorized officers on the Second Amendment Closing
Date, to be effective as of the Effective Date.

 

 

HILAND OPERATING, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Randy Moeder

 

 

Randy Moeder

 

 

Chief Executive Officer and President

 


--------------------------------------------------------------------------------




 

MIDFIRST BANK,

 

in its capacity as the Administrative Agent

 

 

 

 

/s/ James P. Boggs

 

By:

James P. Boggs

 

Title:

Senior Vice President

 

Address:

 

MidFirst Bank

 

MidFirst Plaza

 

501 N.W. Grand Blvd., Suite 100

 

Oklahoma City, Oklahoma 73118

 

Attention: James P. Boggs

 

Telephone No. (405) 767-7115

 

Telecopy No. (405) 767-7120

 

e-mail: james.boggs@midfirst.com

 


--------------------------------------------------------------------------------




 

MIDFIRST BANK,

 

in its capacity as a Lender

 

 

 

 

/s/ James P. Boggs

 

By:

James P. Boggs

 

Title:

Senior Vice President

 

Address:

 

MidFirst Bank

 

MidFirst Plaza

 

501 N.W. Grand Blvd., Suite 100

 

Oklahoma City, Oklahoma 73118

 

Attention: James P. Boggs

 

Telephone No. (405) 767-7115

 

Telecopy No. (405) 767-7120

 

e-mail: james.boggs@midfirst.com

 


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Gregory B. Hanson

 

Name:

Gregory B. Hanson

 

Title:

Vice President

 


--------------------------------------------------------------------------------




 

SOCIETE GENERALE

 

 

 

 

By:

/s/ Elena Robeiuc

 

Name:

Elena Robeiuc

 

Title:

Vice President

 


--------------------------------------------------------------------------------




 

BANK OF SCOTLAND

 

 

 

 

By:

/s/ Karen Weich

 

Name:

Karen Weich

 

Title:

Assistant Vice President

 


--------------------------------------------------------------------------------




 

FORTIS CAPITAL CORP.

 

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

By:

/s/ David Montgomery

 

Name:

David Montgomery

 

Title:

Senior Vice President

 


--------------------------------------------------------------------------------




 

COMPASS BANK

 

 

 

 

By:

/s/ Kathleen J. Bowen

 

Name:

Kathleen J. Bowen

 

Title:

Senior Vice President

 


--------------------------------------------------------------------------------




 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Justin M. Alexander

 

Name:

Justin M. Alexander

 

Title:

Vice President

 


--------------------------------------------------------------------------------




 

BANK OF OKLAHOMA

 

 

 

 

By:

/s/ Mark Morris

 

Name:

Mark Morris

 

Title:

Vice President

 


--------------------------------------------------------------------------------


Exhibit A

ACKNOWLEDGMENT OF GUARANTORS

 


--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF COMMITMENT INCREASE AGREEMENT

 


--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF NEW LENDER AGREEMENT

 


--------------------------------------------------------------------------------